office_of_chief_counsel internal_revenue_service memorandum number release date index numbers tl-n-5022-99 cc dom it a date date to district_counsel cc ser kyt nas from assistant chief_counsel cc dom it a subject significant service_center advice this responds to your request for significant advice in connection with a question posed by the memphis service_center disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in paragraphs iii d and iv a of ccdm this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issues should a service_center treat a form_8697 interest computation under the look-back_method for completed long-term_contracts reporting look-back interest owed to the government as a tax_return should a service_center treat a form_8697 claiming look-back interest owed to the taxpayer as a claim_for_refund should a service_center issue a statutory_notice_of_deficiency or notice of claim disallowance if a form_8697 contains a mathematical_or_clerical_error otherwise subject_to sec_6213 of the internal_revenue_code when does look-back interest compound conclusions a form_8697 reporting look-back interest owed to the government is an attachment to a tax_return a form_8697 claiming look-back interest owed to the taxpayer is a general claim against the government to which sec_6511 does not apply if a form_8697 is attached to a taxpayer’s return and contains a mathematical_or_clerical_error the service_center may follow the assessment procedures in sec_6213 which do not require the sending of a deficiency_notice if the error is not a mathematical_or_clerical_error as defined in sec_6213 or if the taxpayer timely requests abatement of the math error assessment the service must send a deficiency_notice look-back interest owed to the government compounds under sec_6622 from the due_date not including extensions of the return original due_date for a filing year through the date both the return is filed and the look-back interest is paid look-back interest owed to the taxpayer generally compounds under sec_6622 from the original due_date for a filing year through the date the look-back interest is refunded overview a taxpayer must report the income from a long-term_contract subject_to sec_460 using the percentage-of-completion method_of_accounting pcm and the look-back_method in somewhat simplified terms a taxpayer using the pcm includes revenues in gross_income over the life of a contract based upon the percentage of the estimated total contract costs that have been incurred during the year and takes the related contract costs into account in the year incurred in the year that a taxpayer completes a long-term_contract completion year the taxpayer applies the look-back_method a taxpayer reapplies the look-back_method in a post-completion year if a contract’s revenues or costs are adjusted in a post-completion year any year for which a taxpayer must apply or reapply the look-back_method is a filing year sec_1_460-6 of the income_tax regulations describes the operation of the look-back_method under the look-back_method a taxpayer computes the amount of look-back interest payable receivable on the hypothetical underpayment overpayment of federal_income_tax for each year of the contract’s existence that precedes the filing year each of these years is a redetermination year the underpayments and overpayments are called hypothetical because the taxpayer does not actually file amended returns for the redetermination years instead the taxpayer recomputes its taxable_income for each redetermination year using actual contract revenues and costs instead of estimated contract revenues and costs then the taxpayer computes its hypothetical underpayment overpayment_of_tax for each redetermination year finally the taxpayer computes the amount of look-back interest payable receivable for each redetermination year by applying the overpayment rate designated under sec_6621 compounded daily to the hypothetical underpayment overpayment_of_tax for each redetermination year look-back interest generally is charged credited on hypothetical underpayments overpayments from the original due_date of the return for the redetermination year to the earlier of the original due_date of the return for the filing year or the date both the income_tax return for the filing year is filed and the tax for that year has been paid in full sec_1_460-6 provides guidelines concerning look-back reporting a taxpayer reports all the data required by the look-back_method on form_8697 often with subsidiary schedules the instructions to form_8697 provide that a taxpayer who owes look-back interest must file form_8697 with its federal_income_tax return but a taxpayer who is owed look-back interest must file form_8697 separately whether a taxpayer owes or is owed look-back interest for a filing year is determined on a net_basis look-back interest is treated as interest_expense income for most federal_income_tax purposes a taxpayer must account for the look-back interest using its method_of_accounting for interest_expense income in most cases a taxpayer’s method_of_accounting for interest_expense income will be its overall_method_of_accounting and in most cases the overall_method_of_accounting of a taxpayer with long-term_contracts will be the accrual_method an accrual_method taxpayer will accrue most of the look-back interest_expense income in the filing year and will accrue the remaining portion in the following tax_year in addition sec_460 provides that look-back interest owed by a taxpayer is treated as income_tax for the purposes of subtitle f of the code other than sec_6654 and sec_6655 which concerns tax procedures and administration thus a taxpayer that owes look-back interest but fails to file a form_8697 or pay the look-back interest is subject_to any applicable penalties under subtitle f as previously stated whether a taxpayer owes or is owed look-back interest for a filing year is determined on a net_basis service_center personnel processing forms review the forms and any subsidiary schedules for mathematical accuracy proper calculation of look-back interest and adherence to the form’s instructions sometimes service_center personnel discover an error that increases or decreases the amount of look-back interest due from or owed to a taxpayer occasionally what is reported as look-back interest owed by the taxpayer becomes look-back interest owed to the taxpayer and vice versa discussion issue whether a form_8697 reporting look-back interest owed to the government is a tax_return depends on whether look-back interest payable under sec_460 and the sec_1 income_tax are separate and distinct items for purposes of or whether they are closely connected under the rationale of revrul_82_185 1982_2_cb_395 revrul_82_185 holds that the filing of a form_1040 that fully reports all income but contains no entry with respect to self-employment_tax will be treated as the filing of a valid self-employment_tax seca return the rationale is that the seca_tax imposed by chapter of the code and the individual income_tax imposed by chapter are not separate and distinct taxes for reporting purposes the revenue_ruling concludes based on legislative_history that the two taxes are so closely connected that the filing of a return with respect to one of these taxes must be accepted as the filing of a return with respect to both of these taxes thus seca_tax may not be assessed more than years after the filing of a form_1040 that fully reports all income but which makes no entry for self-employment_tax or self-employment_income by contrast revrul_79_39 1979_1_cb_435 provides that an employee has not made a valid_return for purposes of the social_security_tax imposed on tips by sec_3101 if he or she files a form_1040 and reports all salary income but fails to file form_4137 social_security and medicare_tax on unreported tip_income to report tip_income not reported to the employer the amendment to sec_460 which provides that interest required to be paid_by the taxpayer shall be treated as an increase in tax indicates that look-back interest and the sec_1 income_tax are not separate and distinct items but rather are components of the overall income_tax_liability of the taxpayer although the matter is not free from doubt we conclude that the regular income_tax and look-back interest payable under sec_460 are not separate and distinct items for purposes of sec_6011 thus form_8697 is not a tax_return but rather an attachment to the income_tax return we further conclude that if a taxpayer files an income_tax return without attaching form_8697 the statute_of_limitations on assessing look-back interest starts to run upon the filing of the tax_return our conclusion is consistent with the interest handbook under restricted interest which controls the processing of form_8697 and provides that f ull paid and balance due original forms are filed as an attachment to the related_income tax_return sec_6011 provides that when required by regulations prescribed by the secretary_of_the_treasury or_his_delegate any person made liable for any_tax imposed by the code or for the collection thereof shall make a return or statement according to the forms and regulations prescribed by the secretary or_his_delegate every person required to make a return or statement shall include therein the information required by such forms or regulations in general sec_6501 provides that the amount of any_tax must be assessed within years after the return was filed whether or not such return was filed on or after the date prescribed the term return means the return required to be filed by the taxpayer if the taxpayer has not filed the return the statute_of_limitations on assessment does not being to run irm look back method nmf if you have any questions concerning issue please contact john moran at issue for subtitle f purposes look-back interest owed to the taxpayer is treated differently from look-back interest owed by the taxpayer look-back interest owed by the taxpayer is treated as additional tax by contrast look-back interest owed to the taxpayer is not treated as an overpayment because it is not interest that has been paid thus we conclude that a form_8697 claiming look-back interest is not a tax_return or claim_for_refund but instead a non-tax claim against the government to which sec_6511 is inapplicable a similar issue was presented in revrul_56_506 1956_2_cb_959 concerning overpayment interest payable under sec_6611 revrul_56_506 explains that only applies to a claim for credit or refund of tax penalty or interest collected from a taxpayer this rationale applies to look-back interest payable to a taxpayer under sec_460 as well as overpayment interest payable under sec_6611 in both situations it appears the claimant is subject_to a non-tax statute_of_limitations found in title applicable to general claims against the government see also revrul_57_242 1957_1_cb_452 holding that the filing of a claim for credit or refund will not protect the taxpayer’s right to overpayment interest under the non-tax statute_of_limitations we have one caveat to add to the preceding discussion if a taxpayer has paid a liability for look-back interest and subsequently seeks a refund for all or part of that payment eg a reapplication of the look-back_method in a post-completion tax_year we believe that this is a claim for a refund of an overpayment under sec_6402 and that sec_6511 will apply if you have any questions concerning issue please contact john moran at issue look-back interest due from a taxpayer generally is treated as income_tax for the procedural purposes of subtitle f of the internal_revenue_code subtitle f includes sec_6211 sec_6212 and sec_6213 which concern tax deficiencies however as in the case of outstanding look-back interest owed to the government under sec_6622 interest compounds daily on outstanding look-back interest owed to the taxpayer until the date the look-back interest is refunded sec_6511 provides that a claim_for_refund_or_credit of an overpayment_of_tax must be filed within years from the filing of the tax_return or years from the payment of the tax whichever period expires later sec_6211 defines deficiency generally as the amount by which the tax imposed exceeds the excess of the sum of a the amount shown as the tax on the return plus b the amounts previously assessed or collected without assessment as a deficiency over the amount of rebates made whenever the service determines that a deficiency exists the service may send the taxpayer a notice_of_deficiency sec_6212 sec_6213 bars the assessment and collection of a deficiency until days or days if the notice is addressed to a person outside of the united_states after the notice_of_deficiency has been mailed the purpose of the 90-day period is to allow a taxpayer time to petition the tax_court for a redetermination of a proposed deficiency if a taxpayer files a petition with the tax_court the service may not assess or collect the proposed deficiency until the decision of the tax_court has become final the general rules of sec_6213 do not apply if a deficiency results from a mathematical_or_clerical_error appearing on a taxpayer’s return sec_6213 defines a return to include any return statement schedule or list and any amendment or supplement thereto because form_8697 is required to be filed with the taxpayer’s return it is part of the return for purposes of sec_6213 the service may assess an error-related deficiency immediately and must furnish a notice of assessment which sets forth the taxpayer’s error and provides an explanation under sec_6213 the collection of the deficiency is stayed for days if the taxpayer requests an abatement during this 60-day period the assessment must be abated and any reassessment is subject_to the deficiency procedures a mathematical_or_clerical_error is defined in sec_6213 as being one of several specific types of errors the most likely errors related to a form_8697 filed with a return include a an error in addition subtraction multiplication or division shown on any return b an incorrect use of any table provided by the service with respect to any return if the incorrect use is apparent from the existence of other information on the return and though the tax_court generally lacks jurisdiction to redetermine the amount of regular underpayment interest owed by a taxpayer see sec_6601 parenthetical 140_f2d_887 6th cir 64_tc_589 the court has jurisdiction to redetermine the amount of look-back interest owed by a taxpayer because look-back interest is treated as a tax for the procedural purposes of subtitle f note that this treatment under the special definition in sec_6213 applies solely for the purposes of sec_6213 it does not mean that form_8697 is a return or part of a return for other purposes c an entry on a return of an item which is inconsistent with another entry of the same or another item on the return as indicated in the legislative_history behind the current math-error procedures the service should use its summary procedures only when not only is the error apparent from the face of the return but the correct amount is determinable with a high degree of probability from information that appears on the return the summary_assessment procedure is not to be used where the service is merely resolving an uncertainty against the taxpayer s rep no 94th cong 2d sess pincite reprinted pincite_3_cb_413 the exception does not apply to substantive errors see eg 85_tc_535 form_8697 requires a taxpayer to compute the interest due by using the overpayment interest rate determined under sec_460 compounded on a daily basis for the interest_accrual_period the overpayment interest rate in sec_460 comes from sec_6621 and is updated quarterly in the internal_revenue_bulletin which interest rate is used also depends on whether the tax increase exceeds dollar_figure for the interest_accrual_period that portion of the increase that exceeds dollar_figure is required to use a different interest rate than the portion of increase that is dollar_figure or below given the difficulty of computing look-back interest a taxpayer might owe more look-back interest than shown on the return because of mathematical errors misread tables or transcription or transposition errors however these errors must be apparent on the face of form_8697 for example or dollar_figure x dollar_figure not the result of a substantive error on the taxpayer’s part if the amount of look-back interest due from a taxpayer is greater than that reported on a return to which form_8697 is attached the result is a deficiency under sec_6211 accordingly if a service_center determines that a taxpayer has underreported the amount of look-back interest due to the government a notice_of_deficiency should be issued if the taxpayer does not agree with the service center’s determination however if it is obvious from the face of the return that the underreported amount is a result of a taxpayer’s mathematical_or_clerical_error the service_center may assess the deficiency immediately by following the procedures in sec_6213 subject_to abatement at the taxpayer’s request when a deficiency exists including a deficiency resulting from an abated math- error assessment the case must be processed using deficiency procedures rather than claim-disallowance procedures even if the taxpayer claimed a refund on the return and the deficiency would only reduce or eliminate the overpayment this preserves the taxpayer’s right to choose to contest the deficiency in either the tax_court or a refund forum if a taxpayer has mistakenly overstated the amount of look-back interest the service has the authority to correct the error and adjust the account accordingly although this type of favorable correction is sometimes called a math error adjustment the statutory basis is the service’s refund and abatement authority in sec_6402 and sec_6404 and the restrictions and rules in sec_6213 do not apply if you have any questions concerning issue please call john dryden at issue sec_1_460-6 provides rules governing the calculation of look-back interest but these rules are not exclusive look-back interest is computed on hypothetical underpayments overpayments of tax until the original due_date of the return for the filing year if that return is not filed on the original due_date and the look- back interest is not paid refunded on that date sec_1_460-6 provides that interest is charged credited on the look-back interest through the date the return is filed if the look-back interest is not paid_by the date the return is filed the rules under sec_6601 apply from the date the return is filed to the date the look-back interest is paid thus if a taxpayer owes look-back interest but has not paid it by the original due_date interest on the look-back interest runs from the original due_date through the date the return is filed and the look-back interest is paid except to the extent that the taxpayer has a tax_refund that offsets the amount of unpaid look-back interest if there is a hypothetical overpayment_of_tax and the service owes look-back interest interest compounds on look-back interest owed to the taxpayer from the original due_date through the date the look-back interest is refunded or credited different rules apply when a taxpayer paid look-back interest as of a contract’s completion year but later claims a refund of the overpaid look-back interest after reapplying the look-back_method in a post-completion tax_year in this case interest compounds from the overpayment date to the date the look-back interest is refunded unless the government refunds the look-back interest within days sec_6611 the following two examples clarify the application of these rules example on date the taxpayer timely files its federal_income_tax return for the filing year and separately files its form_8697 which claims dollar_figure of look- back interest the service paid the look-back interest on date days later interest begins to run on the look-back interest owed to the taxpayer on date under sec_6622 this interest will be compounded daily furthermore the service owes the taxpayer interest until date the date of payment the 45-day rule_of sec_6611 does not apply in this case because the money owed to the taxpayer is not an overpayment for the purposes of sec_6611 example on date the taxpayer timely filed its federal_income_tax return and form for the filing year and paid dollar_figure of look-back interest on date the taxpayer timely filed its federal_income_tax return for the filing year and separately filed its form_8697 which claims dollar_figure of look-back interest the amount claimed in the second form_8697 is attributable solely to the reapplication of the look-back_method for contracts completed and reported on the taxpayer’s return the service refunded the overpaid look-back interest on date days later interest begins to run on the overpayment on date note that in this case the taxpayer actually has overpaid the look-back interest thus this is an overpayment for the purposes of sec_6611 and the 45-day rule will apply however because the service did not pay the taxpayer within days the service owes the taxpayer interest on the dollar_figure from the filing_date to the date paid if the service had paid the taxpayer within days of the filing_date the service would not have been required to pay interest on the overpayment in this case the service will be required to pay the taxpayer overpayment interest at the overpayment rate found in sec_6611 if you have any questions concerning issue please call laura c nash at
